{¶ 37} While the provisions of the lease do not address the requirement of a notice to the tenant to abate waste, the common law does. The Restatement, Property 2nd Section 2.12 requires the landlord to give notice to the tenant to restore the property and to provide a reasonable opportunity to do so. This notice and opportunity must occur before the landlord terminates the lease. Id. Here, the property owners sent the tenants a notice of termination, not a notice to restore the property. This is especially significant in light of the fact that many of the conditions about which the owners complain have occurred over a long period of time rather than "overnight." Where an owner, or as in this instance, a previous owner acquiesces in conditions, it hardly seems equitable to terminate the lease without some notice and opportunity to rectify the situation. Because the record contains no evidence that the owners ever asked the tenants to restore the property before terminating the lease, I would sustain the second assignment of error.